Citation Nr: 1004618	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2000, for the award of a 100 percent rating for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1968 to July 
1970, including honorable combat service in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  

The record shows that service connection for PTSD was 
granted in a May 1998 rating decision; the Veteran was 
assigned a 50 percent evaluation effective November 25, 
1997.  On February 11, 2000, he submitted a statement 
requesting an increased rating for his service-connected 
PTSD.  His request was denied, and he appealed that decision 
to the Board.  In April 2004, the Board assigned the Veteran 
a 100 percent evaluation for PTSD.  The May 2004 rating 
decision assigned the Veteran an effective date of February 
11, 2000, for the award of the 100 percent evaluation for 
PTSD.  Subsequently, this case was remanded by the Board for 
the issuance of Veterans Claims Assistance Act of 2000 
(VCAA)-compliant notice in March 2008.


FINDINGS OF FACT

1.  In May 1998, service connection for PTSD was granted 
with an assigned 50 percent evaluation; the Veteran received 
notice of the decision and of his appellate rights with 
respect thereto, but he did not initiate an appeal of the 
decision.

2.  Following the May 1998 decision granting service 
connection for PTSD, a communication seeking an increased 
rating for PTSD was not received from the Veteran or any 
representative until February, 11 2000.

3.  An October 13, 1999, VA clinical record documented 
treatment for psychiatric complaints; this report is 
accepted as the date of the Veteran's claim for an increased 
rating for PTSD.

4.  The evidence of record does not support the assignment 
of an increased rating for PTSD prior to February 11, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 11, 
2000, for the award of a 100 percent evaluation have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.

In the present case, the Board remanded the Veteran's case 
in March 2008 to provide for proper notice under 38 C.F.R. § 
3.159(b).  In a September 2009 correspondence, the Veteran 
was provided with notice of the information or evidence that 
is necessary to establish entitlement to an earlier 
effective date for an increased rating claim.  

His claim was most recently readjudicated in the November 
2009 supplemental statement of the case.  Any notice 
deficiency in this case therefore has been cured.  See 
Goodwin v. Peake, 22 Vet. App 128 (2008) (where claim has 
been substantiated after the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), the appellant bears 
the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty-
to-notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to 
request, were obtained by the RO or provided by the Veteran 
himself.  38 U.S.C.A. § 5103A.  Additionally, the Veteran 
was afforded two VA psychiatric examinations in connection 
with his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken in 
order to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The record shows that service connection for PTSD was 
granted in a May 1998 rating decision; the Veteran was 
assigned a 50 percent evaluation effective November 25, 
1997.  The Veteran was notified of the decision and his 
appellate rights, but no further communication was received 
from him or any representative until February 11, 2000.  On 
that date, he submitted a statement requesting an increased 
rating for his service-connected PTSD.  His request was 
denied, and he appealed that decision to the Board.  In 
April 2004, the Board assigned the Veteran a 100 percent 
evaluation for PTSD.  A May 2004 rating decision 
implementing the Board's decision assigned an effective date 
of February 11, 2000, for the award of a 100 percent 
evaluation for PTSD.

In a VA treatment report dated from October 13, 1999, the 
Veteran reported increased anxiety and anger.  He denied 
homicidal or suicidal ideation.  The treating clinician 
opined that the Veteran suffered from explosive personality 
disorder.

VA treatment reports from April 2000 show that the Veteran 
consistently complained of an inability to work due to wrist 
pain.  A June 2000 behavioral health intake record shows 
that the Veteran complained of extreme anger, homicidal 
thoughts, and trouble sleeping.  He was noted to be 
unemployed.  The clinician opined that the Veteran exhibited 
PTSD symptomatology and assigned him a GAF score of 50.

A VA examination, conducted in August 2000, shows that the 
Veteran complained of a depressed mood due to lack of 
employment.  The Veteran attributed his inability to work to 
a wrist injury.  He indicated that his mood would improve if 
he could find adequate work and noted stress relating to 
financial difficulty.  The examiner indicated that the 
Veteran displayed a depressed mood with an appropriate 
affect.  He had good insight, speech, and presented a normal 
mental status examination.  The Veteran stated that he 
experienced dreams relating to his experience in Vietnam, 
causing him to feel irritated.  The examiner opined that 
unemployment due to a wrist injury exacerbated the symptoms 
of his PTSD and assigned the Veteran a GAF score of 50.  

VA outpatient treatment reports from October 2000 show that 
the Veteran was prescribed medication for mood stabilization 
and anger control.  

At an August 2003 Board hearing, the Veteran testified that 
he stopped working in April 2002.

Analysis

In a statement on file, the Veteran alleged entitlement to 
an effective date of November 1996 (date of his original 
claim for service connection for PTSD).  He appears to 
allege that he did appeal the May 1998 rating decision which 
assigned an initial 50 percent evaluation for PTSD.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt 
of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 C.F.R. § 
3.151.

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, the date of VA outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim when the 
report of such treatment or examination relates to a 
disability for which increased compensation is sought.  38 
C.F.R. § 3.157(b)(1).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
rating for PTSD requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent 
evaluation for PTSD is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 

The Veteran contends that he appealed the May 1998 rating 
decision.  With respect to the date of the Veteran's claim, 
his claim for PTSD was granted at a 50 percent rating in May 
1998, rating decision.  The Veteran was properly informed of 
the decision and his rights thereto, but declined to 
initiate a timely appeal.  The next communication from him 
or any representative concerning an increased rating for 
PTSD was received in February 2000.  The Board notes, 
however, that an October 13, 1999, VA treatment record 
reflected a clinical evaluation of the Veteran's psychiatric 
complaints.  The Board finds that the October 1999 VA 
treatment note constituted an informal claim under 38 C.F.R. 
§ 3.157.  Accordingly, the date of claim in this case is 
October 13, 1999.

This case turns on whether the record demonstrates that the 
award of a 100 percent evaluation is warranted prior to 
February 11, 2000.  The appropriate medical evidence 
concerning the severity of the veteran's PTSD prior to 
February 2000 consists of the VA treatment records for May 
1999 through February 2000.  See C.F.R. § 3.400(o)(2); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).  

With respect to whether the evidence supported an increased 
rating at the time of the claim, relevant VA treatment 
reports indicate that the Veteran demonstrated the presence 
of angry outbursts, but no depression, anxiety or suicidal 
ideation.  As noted above, the Veteran stated that he had 
been employed until April 2002 in testimony before the 
Board.  These findings are consistent with the symptoms 
reflective of a 50 percent rating, such as disturbances of 
motivation and mood, but certainly do not warrant a higher 
rating manifested by gross impairment in thought processes 
or communication; or persistent delusions or hallucinations.  
The evidence on record shows that the Veteran did not 
exhibit the symptoms of PTSD warranting a 100 percent rating 
before February 11, 2000.  Therefore, as it is not factually 
ascertainable that entitlement to an increased rating arose 
at any point prior to February 11, 2000, there is no basis 
for awarding a 100 percent rating prior to that date.

In sum, an informal claim seeking an increased rating of a 
claim for PTSD was filed on October 13, 1999.  It is not 
factually ascertainable, however, that the Veteran's PTSD 
manifested to a degree higher than 50 percent prior to 
February 11, 2000.  Thus, there is no credible or probative 
evidence suggesting that the disorder worsened in severity 
during the year prior to his revised date of claim, the 
October 13, 1999, VA treatment report.

Accordingly, the Veteran's claim for an effective date 
earlier than February 11, 2000, for the award of a 100 
percent rating must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 11, 
2000, for the award of a 100 percent rating for PTSD is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


